Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is understood to meet the subject matter eligibility requirements of 35 U.S.C. §101 for at least the reasons that it employs the use of a particular machine as defined under MPEP § 2106.05(b) and including a betting detector and a game table with one or more betting areas as particularly claimed.
The applicant presented amendments and arguments filed on April 7th, 2021 are found to be reasonably persuasive in overcoming the rejections of record.   The closest previously applied art of record including Guruajan et al (US 2006/0252521) and Hoyt (US 2015/0312517), when considered individually or in combination does not teach the newly amended features directed to the detecting of bet target and amount on a table with betting areas that each have a set different profit margin according to game rules and calculating the total amount bet or a total profit for each of the one or more betting areas as particularly claimed and when considered in view of the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID L LEWIS/           Supervisory Patent Examiner, Art Unit 3715